United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rochester Hills, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1346
Issued: April 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 27, 2018 appellant, through counsel, filed a timely appeal from a May 31, 2018
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days have elapsed from the last merit decision, dated June 19, 2017, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this claim.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 16, 2011 appellant, then a 43-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1) alleging that on September 16, 2011 she fractured her left
ankle when she stepped out of her postal vehicle onto the grass and twisted her left ankle while in
the performance of duty. She stopped work on that date.
By decision dated November 28, 2011, OWCP accepted appellant’s claim for closed
fracture of the left distal fibula. It paid wage-loss compensation benefits and placed appellant on
the periodic rolls, effective July 1, 2012. On January 27, 2012 OWCP expanded acceptance of
appellant’s claim to include left ankle sprain.
Appellant underwent authorized left leg and ankle surgery on February 2, 2012.
OWCP again expanded acceptance of appellant’s claim to include gastroparesis secondary
to narcotic medication and sacroiliitis.
On December 31, 2013 appellant accepted a modified-duty job offer as a rural carrier
A May 19, 2015 diagnostic examination of appellant’s bilateral feet showed osseous
excrescence in the lateral base of the first metatarsal, mild bilateral first metatarsal phalangeal joint
degenerative change, mild hallux valgus deformity, and mild degenerative change in the right
tibiotalar joint.
In a June 9, 2015 report, Dr. Lawrence Kurz, a Board-certified orthopedic surgeon, treated
appellant for complaints of numbness and tingling intermittently in her lower extremities, left
greater than right. He reported that neurological examination of appellant’s upper and lower
extremities was normal. Dr. Kurz recommended that appellant continue with physical therapy and
rehabilitation.
On May 19, 2015 OWCP referred appellant, along with the case record and a statement of
accepted facts (SOAF), to Dr. Emmanuel Obianwu, a Board-certified orthopedic surgeon, for a
second opinion evaluation. In a June 12, 2015 report, Dr. Obianwu determined that appellant’s
September 16, 2011 employment injury had resolved and that she was able to work without
restrictions.
In an August 4, 2015 report, Dr. Philip Henning, Board-certified in physical medicine and
rehabilitation, related appellant’s complaints of left ankle and foot pain for several years following
a work injury. Upon physical examination of appellant’s left lower extremity, he observed
tenderness to palpation along the left peroneal tendons. Tinel’s test was positive along the left
sural nerve. Dr. Henning diagnosed left sural neuropathy and left peroneal tendinitis
OWCP determined that a conflict in medical opinion existed between Dr. Obianwu,
OWCP’s referral physician, and appellant’s treating physicians, regarding whether appellant still
2

required medical treatment and remained disabled due to her accepted September 16, 2011
employment injury.4 Accordingly, it referred appellant to Dr. Edward Sladek, a Board-certified
orthopedic surgeon, for an impartial medical examination.
In a January 17, 2016 report, Dr. Sladek noted his review of the SOAF and the medical
record. He described the September 16, 2011 employment injury. Upon physical examination of
appellant’s left foot, Dr. Sladek observed limited inversion of the ankle compared to the right. He
also noted complaints of tingling across the top of appellant’s foot when he touched behind the
lateral malleolus. In response to OWCP’s questions, Dr. Sladek indicated that appellant never had
a fracture of the fibula. He also opined that appellant no longer had residuals of her accepted left
ankle sprain as her surgery was successful and postoperative results showed that her left ankle was
stable. Dr. Sladek further reported that there was no evidence of sacroiliitis upon examination.
He concluded that appellant was capable of returning to her original position.5
On February 3, 2016 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits based on Dr. Obianwu’s September 18, 2012 second opinion and
Dr. Sladek’s January 17, 2016 impartial medical report, which determined that appellant did not
have residuals or disability causally related to her September 16, 2011 employment injury. It
provided appellant 30 days to submit additional information.
By decision dated March 8, 2016, OWCP finalized the termination of appellant’s wageloss compensation and medical benefits, effective that date. It noted that both Dr. Obianwu, the
second opinion examiner, and Dr. Sladek, the impartial medical examiner, had determined that
there were no objective examination findings to demonstrate that appellant still had residuals or
disability causally related to the September 16, 2011 employment injury.
On March 18, 2016 appellant, through counsel, requested a telephonic hearing. A
telephonic hearing was scheduled for November 8, 2016. Counsel did not call in to attend the
telephonic hearing. Appellant indicated that she wanted to do a review of the written record instead
of a telephonic hearing.
In support of her review of the written record, appellant submitted the first page of various
examination notes from the University of Michigan Musculoskeletal Health Center, which
indicated that appellant had medical appointments on certain dates for various medical diagnoses.
An April 22, 2015 note related that appellant was treated by Dr. Susannah G. Parke, an osteopathic
physician specializing in physical medicine and rehabilitation, for low back pain and sacroiliac
dysfunction. Examination notes dated August 1 and 8, 2016 indicated that appellant was treated
4

An impartial medical examination was scheduled for October 28, 2015. Appellant did not attend the examination.
On October 29, 2015 OWCP proposed to suspend her wage-loss compensation and medical benefits pursuant to 5
U.S.C. § 8123(d) because she failed to report to an examination. By decision dated November 12, 2015, it finalized
the suspension of her wage-loss compensation and termination benefits, effective November 13, 2015. On
November 17, 2015 appellant, through counsel, requested a telephone hearing before a hearing representative of
OWCP’s Branch of Hearings and Review. In a September 28, 2016 decision, an OWCP hearing representative
affirmed the November 12, 2015 decision to suspend appellant’s wage-loss compensation and medical benefits,
effective November 13, 2015.
5

On February 3, 2016 OWCP notified appellant that the suspension of her wage-loss compensation benefits would
be lifted since she had attended the impartial medical examination. Appellant received compensation retroactive to
November 15, 2015.

3

by Dr. SriKrishna Chandran, Board-certified in physical medicine and rehabilitation, for lumbar
spondylosis. Appellant was treated by Dr. Henning on April 19, July 5, October 3, and
November 3, 2016 for left foot sural neuropathy, chronic pain of both ankles, and chronic bilateral
low back pain without sciatica.
OWCP also received medical reports from 2015.
In a May 19, 2015 report, Dr. Todd Irwin, a Board-certified orthopedic surgeon, noted a
history of a September 16, 2011 employment-related left ankle injury. He provided physical
examination findings and diagnosed bilateral peroneal tendinopathy and right lateral ankle
instability.
In an August 4, 2015 report, Dr. Henning indicated that appellant was referred to him for
a nerve block due to left ankle and foot pain. Physical examination of the left lower extremity
revealed tenderness to palpation along the left peroneal tendons. Tinel’s sign was positive along
the left sural nerve. Dr. Henning diagnosed bilateral carpal tunnel syndrome, left sural neuropathy,
and left peroneal tendinitis.
By decision dated January 18, 2017, an OWCP hearing representative affirmed the
March 8, 2016 termination decision. He determined that OWCP had properly relied on the opinion
of Dr. Sladek, the impartial medical examiner, who determined in a January 17, 2016 report that
appellant no longer had residuals or disability causally related to her September 16, 2011
employment injury.
On February 9, 2017 appellant requested reconsideration. By decision dated February 15,
2017, OWCP denied further merit review of her claim under 5 U.S.C. § 8128(a). It found that
appellant’s reconsideration request neither raised substantive legal questions nor included new and
relevant evidence sufficient to warrant further merit review of appellant’s claim.
On February 23, 2017 appellant, through counsel, again requested reconsideration.
Appellant submitted a November 17, 2016 report by Dr. Henning. Dr. Henning indicated
that appellant was receiving ongoing care at the University of Michigan Health System Department
of Physical Medicine and Rehabilitation for back, leg, and bilateral ankle pain. He noted that
appellant had a work-related injury in 2011 and had subsequent surgery to her left ankle in 2012.
By decision dated June 19, 2017, OWCP denied modification of the January 8, 2017
decision. It found that Dr. Henning had not provided objective findings to support his opinion that
appellant’s current bilateral ankle pain was causally related to the September 16, 2011 employment
injury.
On May 1, 2018 appellant, through counsel, requested reconsideration. She submitted
additional medical evidence.
In a January 25, 2018 examination note, Nancy Thomas, a nurse practitioner, related that
appellant still had issues of lingering back pain and neuropathic symptoms in the left foot. She
conducted an examination and noted that sensation was intact to light touch throughout, except
diminished over the left greater than right dorsal foot.

4

A March 27, 2018 lumbar spine magnetic resonance imaging (MRI) scan report showed
mild retrolisthesis of L1, L2, and L3 and multilevel degenerative changes with mild disc space
narrowing of L4-5 and L5-S1.
In a March 28, 2018 report, Dr. Paul Park, a Board-certified neurological surgeon,
indicated that appellant was treated for progressive and worsening back and bilateral leg
discomfort, left greater than right. Upon examination, he observed grossly normal strength in her
lower extremities. Sensation was grossly symmetric to light touch. Dr. Park recommended further
diagnostic testing.
By decision dated May 31, 2018, OWCP denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a). It found that her reconsideration request neither raised substantive
legal questions nor included new and relevant evidence sufficient to warrant further merit review
of appellant’s claim. OWCP noted that the medical evidence submitted was substantially similar
to evidence previously contained in the case file.
LEGAL PRECEDENT
Section 8128(a) of FECA6 vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.7
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.8
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.9 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.10 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.11

6

Supra note 1.

7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
9

20 C.F.R. § 10.607(a).

10

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

11

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

5

ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, and did not advance a relevant legal argument not previously considered by OWCP.
Accordingly, she is not entitled to a review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(3).
Along with her most recent May 8, 2018 reconsideration request, appellant submitted
several medical reports not previously considered by OWCP. In a January 25, 2018 note,
Ms. Thomas related appellant’s complaints of lingering neuropathic symptoms in appellant’s left
foot and reported slightly diminished sensation over appellant’s left foot. In a March 28, 2018
report, Dr. Park noted examination findings of normal strength and sensation in appellant’s left
leg. The March 27, 2018 lumbar spine MRI scan report confirmed multilevel degenerative
changes. The Board finds, however, that these medical reports are repetitive and substantially
similar to previously submitted medical reports, which noted appellant’s treatment for complaints
of continued lumbar and bilateral leg pain. As these medical reports merely repeat medical opinion
already in the case record and previously reviewed by OWCP, it does not constitute a basis for
reopening the case for further merit review.12
None of the medical evidence submitted provided any objective findings to establish that
appellant still had residuals or disability causally related to her accepted September 16, 2011
employment injury. Thus, appellant is also not entitled to a review of the merits of his claim based
on the third above-noted requirement under section 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).

12

See D.P., Docket No. 17-0450 (issued June 20, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the May 31, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

